ACCEPTED
                                                                                                               03-13-00760-CR
                                                                                                                      3765641
                                                                                                     THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
                                                                                                         1/14/2015 12:58:13 PM
                    Rosemary Lehmberg  Travis County District Attorney                                       JEFFREY D. KYLE
                                                                                                                        CLERK
                         P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-3626  Fax: 512-854-4206



                                                                                          FILED IN
                                          January 14, 2015                         3rd COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   1/14/2015 12:58:13 PM
Third Court of Appeals                                                                 JEFFREY D. KYLE
Price Daniel Sr. Building                                                                   Clerk
209 West 14th Street, Room 101
Austin, Texas 78701

      Re: James Arthur Brown vs. State of Texas, No. 03-13-00760-CR

To the Honorable Justices of the Court of Appeals:

       Please be advised that William G. Swaim III has been appointed Special Assistant
District Attorney of Travis County, Texas, for the purpose of representing the State of Texas in
the above-referenced matter.
       Attached please find Mr. Swaim’s certificate of appointment, oath of office, and
statement pursuant to Article XVI, Section 1 of the Texas Constitution.

                                                           Respectfully submitted,

                                                           /s/ M. Scott Taliaferro
                                                           M. Scott Taliaferro
                                                           Assistant District Attorney

                              CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based upon the
computer program used to generate this letter, that this letter contains 66 words, excluding
words contained in those parts of the letter that Rule 9.4(i) exempts from inclusion in the word
count.

                                                           /s/ M. Scott Taliaferro
                                                           M. Scott Taliaferro
                                                           Assistant District Attorney




                                                     1
                                   CERTIFICATE OF SERVICE

       I hereby certify that, on this 14th day of January, 2015, copies of the foregoing letter and
the enclosures were sent, via U.S. mail, email, facsimile, or electronically through the
electronic filing manager, to the following attorney for the appellant:

      Tanisa Jeffers, Esq.
      Brian Bernard, Esq.
      Bernard & Associates
      1203 Baylor Street
      Austin, TX 78703
      Fax: 512.478.9827
      Email: tanisaL@hotmail.com and
            attorneybernard@yahoo.com

       I certify, further, that copies of the foregoing letter and the enclosures were sent, via U.S.
mail, email, facsimile, or electronically through the electronic filing manager, to the following
attorney for the State:

      William G. Swaim III
      Special Assistant District Attorney
      c/o County Attorney’s Office
      Travis County, Texas
      P.O. Box 1748
      Austin, TX 78767

                                                      /s/ M. Scott Taliaferro
                                                      M. Scott Taliaferro




                                                 2
                                                APPOINTMENT

TFIE STATE OF TEXAS

COUNTY OF TRAVIS


      I, Rosemary Lehmberg, Travis County District Attorney, 53'd Judicial

District, of the State of Texas, having full confidence in WILLIAM G. SWAIM III

of said County and State, do hereby, with the consent of WILLIAM G. SWAIM III

appoint WILLIAM G. SWAIM                       III   as Special Assistant District Attorney of Travis

County, Texas, to act in my name, place and stead, to do and perfonn any and all

acts and things pertaining to James Arthur Brown v. The State of Texas, No. 03-13-

00760-CR in the Court of Appeals for the Third Judicial District, hereby ratiffing

and confirming any and all such acts and things lawfully done in the premises by

virtue hereof.


      Witness my hand, this              14th    day of January, A.D., 2015.




                                                              Travis County District Attomey


      SWORN TO and Subscribed before me by Rosemary Lehmberg on this                               14th
day of January,2015.



             RODOLFOR TAGALI.AiIES
                   Notary Publk:
                 STATE OF    TEHS                       Notary Public in and for the
             Commisrlon Erp. JUIIE   lI,2017
                                                        My Commission expires: 7.e.e, I'1. 2   o   I   J
                IN TTM NAME AND BY TTIE AUTHORITY OF

                             TTM STATE OF TEXAS

                                OATH OF OFFICE




I, WILIAM G. SWAIM III, do solemnly swear (or affirm) that I will faithfully

execute the duties of the office   of Special Assistant District Attorney of the   State

of Texas, and will to the best of my ability preserve, protect, and defend             the

Constitution and laws of the United States and of this State, so help me God.




                                               William G. Swbim III
                                               Special Assistant District Attorney
                                               Travis County, Texas


 , -. - ,FWORN TO and Subscribed before me by William G. Swaim         III   on this
/ Vl day of Januory, 2015.




                                         Signature of Person Administering Oath




                                                Public in and for the at ofTexas
                                               mmission expires: /a
                    IN TI{E NAME AND BY TFIE AUTHORITY OF


                                THE STATE OF TEXAS


                               STATEMENT OF OFFICER
                   (Pursuant to Art. XVL Section 1, Texas Constitution)



         I, WILLIAM G. SWAIM III, do solemnly       swea^r   (or affirm) that I have not

directly or indirectly paid, offered, or promised to pay, contributed, or promised to

contribute any money, or valuable thing, or promised any public office or

employment, as a reward to secure my appointment or confirmation thereof, so

help me God.



                                                 khAhtr
                                                William G. Swaim III
                                                Special Assistant District Attorney
                                                Travis County, Texas
                                                P.O. Box 1748
                                                Austin, Texas 78767

   .   ,ffORN       TO and Subscribed before me by William G. Swaim III on this
  l'l'    day of   Januza,2ol5.




                                          Signature of Person Administering Oath



                            vrcJmup';i;
                                                 Public in and for the
                             ,i^H%Ii;;io           ission expires: /A